[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR CONTEMPT re: FAMILY PHOTOGRAPHS (214)
CT Page 3506
At the conclusion of the evidentiary hearing held on December 8, 1998, the court found that the plaintiff was in substantial compliance with the order to deliver the photographs to her attorney's office.
The court further finds that the plaintiff did deliver all of the photos in her possession. The defendant's motion is denied.
The defendant's attorney asks for attorney fees in prosecuting this motion. The request is denied.
The plaintiff's attorney asks for an allowance to defend the prosecution of this motion. The request is granted. The plaintiff is awarded $2,500 to defray her legal expenses, payable in thirty (30) days from the date hereof.
So Ordered.
HARRIGAN, J.